UNITED STATES COURT OF APPEALS
                           FOR THE SEVENTH CIRCUIT
                              Chicago, Illinois 60604
                                December 14, 2005



                      Hon. JOEL M. FLAUM, Chief Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge


Thomas J. Moriarty, Trustee on Behalf of the Local         ]
Union No. 727, I.B.T. Pension Trust, and the               ]
Teamsters Local Union No. 727 Health and                   ] Appeals from the United
Welfare Trust,                                             ] States District Court for
                                                           ] the Northern District of
              Plaintiff-Appellee, Cross-Appellant,         ] Illinois, Eastern Division.
                                                           ]
Nos. 03-1699 and 03-1743                       v.          ] No. 96-C-7392
                                                           ]
JAMES F. SVEC, individually and doing business as          ] George W. Lindberg,
SVEC & SONS FUNERAL HOME and doing business as             ] Judge.
WEST SUBURBAN LIVERY,                                      ]
                                                           ]
              Defendant-Appellant, Cross-Appellee.         ]



                                           ORDER

        The opinion issued in the above-entitled case on November 21, 2005, is hereby amended
as follows:

       On Page 8, the last paragraph, lines 5-7 should be replaced with:

              requested in prior relevant arguments before this Court
              and the district court. Svec may not now reverse course
              and adopt a contrary position. The...